Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-4, 6-15 and 20-23.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Ametaj (USPub. 2012/0128816 discloses of a method of producing a ruminant feed composition comprising steeping cereal grain (i.e., starch) with an 0.5%-1% aqueous solution of weak organic acid (i.e., cross-linker) at a 1:1 ratio (i.e., 50kg of cereal in 50L of solution) and heat treating the steeped cereal grain at temperatures above 50ºC for 48 hours or more, and combining the processed/steeped grain with flavoring, such as molasses (i.e., a plasticizer) (see Ametaj abstract; paragraphs [0007]-[0016], [0063], [0067] and [0074]). While the aqueous weak organic acid (i.e., cross-linker) in Ametaj clearly permeated the steeped cereal grain prior to drying, neither Ametaj, or any other prior art reference disclose exposing the steeped cereal grain to the plasticizer long enough to provide a cereal grain comprising the plasticizer at the relative content prior to drying, or the cereal grain as a function of the total composition prior to drying as recited in independent claim 1. 
In light of the above, the rejections of record are untenable and thus, the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/           Examiner, Art Unit 1792                                                                                                                                                                                             
/ERIK KASHNIKOW/           Supervisory Patent Examiner, Art Unit 1792